DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 7 June 2022 has been entered.
Claims 2-9, 11, 12, 14, 15, 17-19, 21, 23, 25, 27, 30, 38-43, 45-47, 49, 50, 55, 56, 58-63 and 65-74 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 2-9, 11, 12, 14, 15, 17-19, 21, 23, 25, 27, 30, 38-43, 45-47, 49, 50, 55, 56, 58-63 and 65-74, in the reply filed on 7 June 2022 (as clarified in the Interview of 28 July 2022), and the species of: a T-lymphocyte expressing a non-naturally occurring antigen receptor as the subject cell; immune cells as the heterogeneous population; contact with a target cell as the species of stimulation; indirect contact via fluid communication as the species of contact; cancer cells as the species of target cell; and proteins that indicate increased cell activity or stimulation as the species of secretome is acknowledged.  
Claims 19, 21, 23, 25, 27, 30, 41-43, 45-47, 49, 50, 55, 56, 58-60, 66 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 June 2022.
Claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68-74 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 69 and 74 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites “determining a Polyfunctional Strength Index (PSI)”.  The instant specification describes that “[i]n certain embodiments, the Polyfunctional Strength Index is the product of a percentage of polyfunctional subject cells within the heterogeneous cell population and an average signal intensity of two or more cytokines” (US20200166518, [0038]), and dependent claim 70 defines the term in this manner.  However, the term PSI dose not have a defined meaning in the relative art and the metes and bounds of the claims are thus unclear (e.g., it is unclear what types of calculations could be considered a PSI in circumstances where the PSI differs from that described in claim 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lu et al., Analytical chemistry 85.4 (2013): 2548-2556 (cited in IDS of 20 Feb. 2020) in view of each of Ma et al., Nature medicine 17.6 (2011): 738-743 and Henderson et al., Immunotherapy 5.6 (2013): 577-590.
Lu teaches a method for analyzing/identifying a secretome from a subject cell within a heterogeneous population, comprising (a) contacting the subject cell (e.g., monocytes) and a stimulatory agent under conditions sufficient to permit stimulation of the subject cell (e.g., PMA and LPS which emulates the inflammatory immune response to gram negative bacteria); (b) introducing the subject cell to at least one chamber of a plurality of chambers, wherein the chamber is in fluid communication with an antibody panel and wherein the antibody panel is removably attached to the chamber; (c) maintaining the subject cell in the chamber under conditions sufficient to permit (1) the subject cell to secrete at least one of a peptide, polypeptide, and protein and (2) at least one antibody of the antibody panel specific for the at least one protein to bind the at least one peptide, polypeptide, or protein, forming at least one of an antibody:secreted peptide, antibody:secreted polypeptide, or an antibody:secreted protein complex; and (d) removing the antibody panel from the chamber; and (e) imaging the at least one peptide, polypeptide, or protein, forming at least one of an antibody:secreted peptide, antibody:secreted polypeptide, or an antibody:secreted protein complex, thereby identifying the secretome of the subject cell following contact with the stimulatory agent (entire doc, including under Design, Fabrication and Assembly of a Single-cell Sectromic Analysis Chip; Protein Panel and Validation; and Single-Cell Protein Secretomic Analysis on Cell Lines).  The subject cell is loaded into the chamber in a cell culture medium (e.g., RPMI) and is incubated for 24 hours in a conventional tissue incubator for secretome measurements (i.e. such that the chamber comprises cell media that maintains the viability of the subject cell from step (b) through (c)) (p. 2550, 1st ¶; Supp Materials, under Cell culture and stimulation, and Single cell trapping with PDMS microwell array).  Lu teaches that individual cells of the monocyte population have different cytokine secretion profiles in response to stimulation and are thus functionally heterogeneous (p. 2252, last ¶).  Each antibody of the antibody panel is attached to the surface to form a repeating pattern and wherein each chamber of the plurality of chambers comprises a repeat of the pattern (under Design, Fabrication and Assembly of a Single-cell Sectromic Analysis Chip).
Claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68 differ from Lu in that: the subject cell is a T-lymphocyte expressing a non-naturally occurring antigen receptor (elected species); the subject cell is stimulated with a target cell which is a cancer cell (elected species); the method further comprises a step of disrupting contact between the subject cell and the target cell (claim 3); the subject cell and the target cell are comprised by a composition and are in fluid communication (claim 4); the method further comprises depleting the target cell from the composition (claim 5); the T-lymphocyte expresses a chimeric antigen receptor (CAR) (claims 12, 18); the target cancer cell is a primary cell or a cultured cell (claim 39); the primary cell is metastatic (claim 40); and the conditions under which the cell is maintained in the chamber include 5% CO2 and 37 °C (claim 62).
Ma teaches a method for identifying a secretome from a subject cell within a heterogeneous population using a substantially similar device as in Lu (wherein single cells are loaded into microchambers of a microfluidic device and secreted proteins are identified via an antibody bar code array) wherein the subject cell is a CAR T-cell against metastatic melanoma isolated from the peripheral blood of a clinical trial subject (entire doc, including under Design rationale and detection limit of the SCBC; Analysis of polycytokine production by human CTLs; and Figs. 1-3).  The CAR T-cells were stimulated with TCR-specific antibodies or tetramers prior to secretome analysis (p. 742, 1st full ¶).  Ma teaches that antigen-specific T-cells have a high degree of functional heterogeneity and that the ability of such cells to produce multiple different cytokines (i.e. polyfunctionality) correlates with protective immune responses, making secretome analysis of individual cells clinically relevant (p. 738, 1st ¶; 1st ¶ under Analysis of polycytokine production by human CTLs; under DISCUSSION).
Henderson teaches analyzing the cytokine secretome of CAR T-cells, wherein the CAR T-cells are activated by either TCR antibodies or cultured antigen bearing tumor cells (p. 578-579, under Cytokine/chemokine immunoassays; p. 580, 1st two full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Lu for identifying the secretome of a subject immune cell upon stimulation wherein the subject cell is a CAR T-cell as taught by Ma and is stimulated by an antigen-bearing cancer cell as taught by Henderson because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use CAR T-cells as the subject cells in the method of Lu because Ma teaches that such cells have a high degree of functional heterogeneity and that the polyfunctionality of such cells correlates with protective immune responses, making secretome analysis of individual cells clinically relevant.  One of ordinary skill would have been motivated to stimulate the CAR T-cells with cancer cells as taught by Henderson in order to more closely simulate the conditions under which the cells are intended for therapeutic use in vivo.  Using CAR T-cells as the subject cells in the method of Lu would would have led to predictable results with a reasonable expectation of success because Lu teaches the use of stimulated immune cells as well as a variety of different cell types (e.g., including primary cancer cells) and Ma teaches that CAR T-cells can be analyzed with a substantially similar methodology.  Stimulating the CAR T-cells with cancer cells as taught by Henderson would have led to predictable results with a reasonable expectation of success because Henderson teaches analyzing cytokine secretion upon stimulation via anti-TCR antibodies (as in Ma) and with antigen-bearing cancer cells.
Regarding claim 3, Lu and Ma teach loading single cells into the microchamber from a cell suspension, and doing so would necessarily include disrupting any contact between the subject CAR T-cells and cancer cells used for stimulation.
Regarding claim 4, co-incubating subject CAR T-cells and target cancer cells as taught by Henderson would result in a composition in which the CAR T-cells and cancer cells are in fluid communication.
Regarding claim 5, loading of individual CAR T-cells into the chamber can be considered dep[leting the target cells from the composition.
Regarding claim 7, Ma teaches that individual stimulated CAR T-cells produced distinct secretomes (Ma, Fig. 4e).
Regarding claim 62, Ma teaches that the incubation conditions for CAR T-cells included 5% CO2 and 37 °C for 12 hours (Ma, p. 16, under On-chip secretion profiling).
Regarding claim 65, Lu and Ma teach randomly loading cells into the microchambers such that each chamber contains one to several cells (Lu, under Single-Cell Protein Secretomic Analysis on Cell Lines (“up to 10 cells were captured in each microchamber”); Ma, p. 740, 1st ¶).  Thus, loading CAR T-cells stimulated via incubation with antigen-bearing cancer cells would randomly result in some chambers containing subject and target cells. Moreover, Ma teaches that “analysis of signals from chambers containing different numbers of cells may also provide information relevant to cell-cell interactions” (Ma, 1st ¶ under DISCUSSION).  As such, one of ordinary skill would have been motivated to include subject and target cells in at least some chambers, e.g. to assess whether secretomes differ in the presence of the stimulating cell.
Regarding claim 68, Ma teaches that the secreted cytokines/chemokines comprising the secretome of CAR T-cells indicate activity and/or stimulation of the cells (e.g., under Analysis of polycytokine production by human CTLs).

Claims 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lu in view of each of Ma and Henderson, as applied to claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68, further in view of Ma et al., Cancer discovery 3.4 (2013): 418-429 (“Ma 2013”; cited in IDS of 7 June 2022).
Claims 69-74 differ from the combination of Lu in view of each of Ma and Henderson, as applied to claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68, in that: the method further comprises determining a Polyfunctional Strength Index (PSI) (claim 69); the PSI is the product of a percentage of polyfunctional subject cells within the heterogeneous cell population and an average signal intensity of two or more cytokines (claim 70); the polyfunctional subject cells, at a single cell level, secrete at least two cytokines (claim 71); the at least two cytokines produced by each of the polyfunctional subject cells and the two or more cytokines of the average signal intensity comprise or consist of the same cytokines (claims 72 and 73); and an increase in the PSI indicates an increase in the potency of the polyfunctional subject cells (claim 74).
Ma 2013 teaches a method for identifying a secretome from a subject CAR T-cell within a heterogeneous population using the same device/method as in Ma (above) wherein the polyfunctionality of the T-cells is assessed by calculating a PSI defines as product of a percentage of polyfunctional subject cells within the heterogeneous cell population and an average signal intensity of the cytokines from the polyfunctional subset (p. 423, right col., first two full ¶).  The polyfunctional cells secreted at least 5 cytokines (p. 423, right col., first ¶).
Regarding claims 72 and 73, Ma 2013 teaches that the average signal intensity used for the PSI calculation comprises/consists of the polyfunctional subset of cytokines (p. 423, right col., 2nd ¶).
Regarding claim 74, Ma 2013 teaches that the polyfunctionality correlates with antiumor activity (p. 423, right col., first ¶; see also, Ma, p. 741, right col., 1st full ¶).  Thus, an increase in PSI would be indicative of increased potency of the subject cells.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Lu in view of each of Ma and Henderson to identify the secretome of activated CAR T-cells wherein the method further includes determining a PSI as taught by Ma 2013 because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to determine a PSI for the CAR T-cells as taught by Ma 2013 because both Ma and Ma 2013 teach that polyfunctionality is an important aspect of the antitumor efficacy of CAR T-cells, and Ma 2013 teaches that the PSI is an effective method of measuring/comparing polyfunctionality of CAR T-cells.  Determining a PSI for the CAR T-cells in the method of Lu in view of each of Ma and Henderson would have led to predictable results with a reasonable expectation of success because Ma 2013 teaches that PSI is a useful measure for assessing polyfunctionality in CART T-cells using data yielded by essentially the same method used by Ma and Lu.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11, 12, 14, 15, 17, 18, 38, 39, 61-63, 65 and 68-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-86 of copending U.S. Patent App. No. 17311011 in view of Lu, Henderson and Ma 2013 (as applied above).  The claims of the ‘011 App. teach a method of identifying a secretome of a subject CAR T-cell in a heterogeneous population upon stimulation by an agent which can be a cell, using a device essentially as set forth in instant claims 2 and 61 (to the extent the claimed device differs from that of the ‘011 claims, it would have been obvious to carry out the method using the device of Lu).  The ‘011 claims further teach calculating a PSI as set forth in claims 69 and 70 (‘011, claim 79), and it would have been obvious in view of Ma 2013 (see above) to use such PSI as in claims 71-74.  The ‘011 claims do not teach that the stimulative cell is a cancer cell, but it would have been obvious in light of Henderson to use an antigen-bearing cancer cell for the same reasons in the 103 rejection above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657